Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on October 14, 2021 has been entered.
Claims 22-36 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of (1) S. cerevisiae as the host organism, (2) PsiD (SEQ ID NO:1), PsiH (SEQ ID NO:4), PsiK(SEQ ID NO:7), and PsiM(SEQ ID NO:9) as the genes expressed in the host organism, and (3) L-tryptophan as the starting material and tryptamine, 4-hydroxytryptamine, norbaeocystin, and baeocystin as the intermediates in the reply filed on August 6, 2021 and October 14, 2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-29, 32-33, and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 6, 2021 and October 14, 2021.
S. cerevisiae expressing P. cubensis PsiD, PsiH, PsiK, and PsiM, which is disclosed in the prior art. See the rejections under 102 and 103 below.  Thus, examination has not been extended to any other subsequent species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Third-Party Submission under 37 CFR 1.290
The Third-Party Submission submitted on November 19, 2021 is in compliance with the provisions of 37 CFR 1.290.  Accordingly, the Third-Party Submission is being considered by the examiner.  

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/936,387, filed 11/15/2019, is acknowledged. 

Drawings
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be 

Claim Objections
	Claims 22-24 are objected to due to the recitation of “PsiD”, “PsiH”, “PsiK”, and “PsiM””.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 25-26 recite the limitation “synthesis of psilocybin via the first pathway and the second pathway”.   The metes and bounds of these limitations in the context of the above claims are not clear to the Examiner.  Is unclear what pathways are 

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites the limitation “first pathway is a shikimate-chorimate pathway and the second pathway is an L-tryptophan pathway”.   The metes and bounds of these limitations in the context of the above claims are not clear to the Examiner.  Is unclear how the shikimate-chorimate pathway and the L-tryptophan pathway produces psilocybin because the shikimate-chorimate pathway produces chorismate and the L-tryptophan pathway produces tryptophan.   Examiner requests clarification of the above phrase.  

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22-23, 25-27, 30-31, and 34 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Protzko (102(a)(1): WO 2019/173797 – form PTO-892. 102(a)(2): US 2021/0108238 and US 11,136,293– form PTO-892. US 2021/0108238 is used for specific portions of Protzko).
S. cerevisiae cells transformed with codon-optimized PsiD, PsiH, PsiK, and PsiM genes, wherein the cell produces psilocybin (Figures 5-6, [0049], [0083]-[0088], [0111], [0117], [0123]-[0126] [0128], [0131]-[0134], and claim 114). Regarding claim 23, all PsiD, PsiH, PsiK, and PsiM genes are codon-optimized ([0117] and [0126]).  Regarding claims 25-27 and 31, the recombinant S. cerevisiae of Protzko synthesizes psilocybin from L-tryptophan made via a first pathway such as the shikimate-chorismate pathway and a second pathway such as the L-tryptophan pathway since both pathways are native to S. cerevisiae and wherein expression of the PsiD, PsiH, PsiK, and PsiM genes increases titers of psilocybin and its intermediates. Regarding claim 30, Protzko discloses a host organism synthesizing psilocybin intermediates tryptamine, 4-hydroxytrptamine, norbaeocystin, and baeocystin (Figure 5 and [0121-[0122]).  Regarding claim 34, Protzko discloses a culture medium comprising of glucose ([0103]).  Therefore the reference of Protzko anticipates claims 22-23, 25-27, 30-31, and 34.

Claim(s) 22-23, 25-27, 30-31, and 34 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Mojzita (102(a)(1): WO 2019/180309– form PTO-1449. 102(a)(2): US 2021/0010015 – form PTO-892. US 2021/0010015 is used for specific portions of Mojzita).
Regarding claim 22, Mojzita discloses a plurality of recombinant S. cerevisiae cells transformed with codon-optimized PsiD, PsiH, PsiK, and PsiM genes, wherein the cell produces psilocybin (Figures 1-2, [0006]-[0012], [0140], [0202], [0234]-[0244]). Regarding claim 23, all PsiD, PsiH, PsiK, and PsiM genes are codon-optimized ([0202]).  S. cerevisiae of Mojzita synthesizes psilocybin from L-tryptophan made via a first pathway such as the shikimate-chorismate pathway and a second pathway such as the L-tryptophan pathway since both pathways are native to S. cerevisiae and wherein expression of the PsiD, PsiH, PsiK, and PsiM genes increases titers of psilocybin and its intermediates (Figure 3). Regarding claim 30, Mojzita discloses a host organism synthesizing psilocybin intermediates tryptamine, 4-hydroxytrptamine, norbaeocystin and baeocystin (abstract, Figures 1-2 and 9-10, [0100], and [0190]).  Regarding claim 34, Mojzita discloses a culture medium comprising of glucose ([0236]).  Therefore the reference of Mojzita anticipates claims 22-23, 25-27, 30-31, and 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 22-23, 25-27, 30-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricke (Enzymatic synthesis of psilocybin”. Angew. Chem. INt. Ed. August 2017. And Supporting Information– form PTO-1449), Hoefgen (Facile assembly and fluorescence-based screening method for heterologous expression of biosynthetic pathways in fungi.  Metabolic Engineering. Volumn 48, July 2018, pages 44-51 - form PTO-892), Borodina (Advances in metabolic engineering of yeast Saccharomyces cerevisiae for production of chemicals.  Biotechnol. J. 2014, 609-620. – form PTO-892), Lanza (A condition-specific codon optimization approach for imporved heterologous gene expression in Saccharomyces cerevisiae.  BMC. Systems Biology 2014, 8:33 – form PTO-1449) 
Regarding claim 22, Fricke discloses cDNAs of PsiD, PsiH, PsiK, and PsiM genes of the P. cubensis psilocybin biosynthesis pathway and their expression in E. coli and A. niger (abstract Figure 1, first paragraph at page 12353 and last paragraph at page 12354).  Regarding claim 30, psilocybin is synthesized from tryptophan via tryptamine, 4-hydroxytrptamine, norbaeocystin and baeocystin (Figure 4).  Regarding claim 34, Fricke discloses a culture medium comprising of glucose (1st full paragraph and 5th full paragraph at page 2 of Supporting Information). Fricke discloses that psilocybin is used to anxiety, nicotine addiction, and depression and Fricke suggest st paragraph at page 12352 and last paragraph at page 12355).
Regarding claim 22, Hoefgen discloses a plurality of recombinant Aspergillus nidulans cells transformed with the P. cubensis PsiD, PsiH, PsiK, and PsiM genes disclosed by Fricke, wherein the cells produce psilocybin (abstract and 2nd full paragraph at page 46, Section 2.4 at page 47, and Figure 4 at page 50)
Neither Fricke nor Hoefgen disclose a S. cerevisiae transformed with codon-optimized PsiD, PsiH, PsiK, and PsiM genes.  
However, expression of codon-optimized genes in S. cerevisiae for production of pharmaceuticals is well known.
Regarding claim 22, Borodina discloses that S. cerevisiae is widely used for the production of pharmaceuticals (2nd full paragraph at page 609) and discloses methods of expressing heterologous genes encoding enzymes of a biosynthesis pathway of interest in S. cerevisiae (Section 2, 3, and 3.1).  Borodina discloses the advantages of using S. cerevisiae as a host for the production of pharmaceuticals are i) its safe status, which eases waste disposal and product and process approval, ii) good tolerance to low pH, which ensures low risk of bacterial contamination and eliminates the need of neutralization of acidic products, and iii) good tolerance to fermentation inhibitors (2nd full paragraph at page 609).
Regarding claims 22-23, Lanza discloses a method of expressing codon-optimized heterologous genes in S. cerevisiae (abstract and 3rd full paragraph at page 2 through 1st full paragraph at page 4).
S. cerevisiae expressing the P. cubensis PsiD, PsiH, PsiK, and PsiM genes synthesizes psilocybin from L-tryptophan made via a first pathway such as the shikimate-chorismate pathway and a second pathway such as the L-tryptophan pathway since both pathways are native to S. cerevisiae and the expression of the PsiD, PsiH, PsiK, and PsiM genes increases titers of psilocybin and its intermediates.
Therefore, in combing the teachings of Fricke, Hoefgen, Borodina, and Lanza, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to express codon-optimized P. cubensis PsiD, PsiH, PsiK, and PsiM genes disclosed by Fricke in S. cerevisiae.  One of ordinary skill in the art would have been motivated to express the PsiD, PsiH, PsiK, and PsiM genes in S. cerevisiae in order to produce psilocybin on an industrial scale in a well-known host having advantages over other microbial hosts, as discussed above.  One having ordinary skill in the art would have been motivated to codon-optimize the PsiD, PsiH, PsiK, and PsiM genes in order to improve their expression in S. cerevisiae. One of ordinary skill in the art would have had a reasonable expectation of success because Fricke discloses P. cubensis PsiD, PsiH, PsiK, and PsiM genes encoding enzymes that produce psilocybin from tryptophan, Hoefgen discloses expression of P. cubensis PsiD, PsiH, PsiK, and PsiM genes in a fungi resulting in production of psilocybin in the fungi, Borodina discloses expression of heterologous genes in S. cerevisiae to produce pharmaceuticals, and Lanza discloses codon-optimization of heterologous genes in S. cerevisiae.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (expression of codon-optimized S. cerevisiae) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (expression of PsiD, PsiH, PsiK, and PsiM gene in S. cerevisiae) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.   See MPEP 2143.
Therefore, the above references render claims 22-23, 25-27, 30-31, and 34  prima facie obvious.

Other Relevant Art
Milne (Metabolic engineering of Saccharomyces cerevisiae for the de novo production of psilocybin and related tryptamine derivatives. Metabolic Engineering.  Volume 60, July 2020, Pages 25-36 – form PTO-1449) discloses a psilocybin producing recombinant S. cerevisiae comprising heterologous psiD, PsiH, PsiK, and PsiM genes but is not available as prior art because the reference was published or made known to the public after the instant invention was filed.

Conclusion

	Claims 22-36 are pending.
	Claims 28-29, 32-33, and 35-36 are withdrawn.
	Claims 22-23, 25-27, 30-31, and 34 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652